Citation Nr: 0922638	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right foot 
disorder.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army National Guard from 
February 1964 to February 1970, with a period of active duty 
training (ACDUTRA) from May to November 1964, and additional 
two-week periods in the summers from 1965 to 1969.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, the Veteran indicated on his June 2007 
supplemental claims form that he was receiving Social 
Security Administration (SSA) disability benefits for his 
back disorder.  He confirmed this at his BVA video hearing in 
February 2009.  These records are necessary for review before 
a decision may be made regarding his low back, right foot, 
and tinnitus disorders. 

Further, at his hearing before the Board in February 2009, 
the Veteran reported receiving treatment for his low back 
from Dr. Ballard.  He submitted one MRI report from Dr. 
Ballard, but as it appears he has seen Dr. Ballard on more 
than that one occasion, additional records are relevant to 
any decision that may be made regarding service connection 
for the Veteran's low back disorder.  

Additionally, at the Board hearing, the Veteran reported 
receiving treatment from a foot clinic in Chattanooga, 
Tennessee.  The doctor at the foot clinic reportedly offered 
opinions on the relationship between the Veteran's foot 
disorder and his back disorder.  Therefore, these records are 
relevant to any decision that may be made regarding service 
connection for his low back and/or right foot disorders.

The RO has not considered the SSA records or the treatment 
records from Dr. Ballard, other than one MRI report which the 
Veteran submitted, in compliance with 38 C.F.R. § 20.1304(c) 
(2008) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  An 
attempt to obtain these records should be undertaken.

Next, the Board finds the Veteran's statements as to his in-
service low back and right foot injury, as well noise 
exposure, to be credible.  Moreover, the record reflects 
current diagnoses of partial sacralization of L5, anterior 
osteophytosis and possible disc degeneration at L4/L5, and 
narrowing of the intervertebral disc space at L1/L2, as well 
as plantar fasciitis/bursitis and right pes cavus foot type.  
Therefore, the Board finds that VA examinations are warranted 
to determine whether there is a nexus between his in-service 
injury/noise exposure and current pathology.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VA Medical Center (VAMC) in Chattanooga, 
Tennessee, as well as the VAMC in 
Nashville, Tennessee, for the period from 
January 2006 to the present.  Any 
negative response should be noted in the 
file.

2.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility. 

3.  Upon receipt of the proper waivers, 
request all treatment records from Dr. 
William Timothy Ballard, as well as from 
the foot clinic in Chattanooga, 
Tennessee, mentioned by the Veteran at 
the hearing before the Board (name 
unknown at the time of the hearing).

4.  Make arrangements for the Veteran to 
be afforded examination(s) for medical 
opinions regarding the relationship 
between his low back, right ankle, and 
tinnitus and active duty service, if any.  

The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination(s).  Any testing deemed 
necessary should be performed.

Specifically, the examiner(s) is/are 
requested to express an opinion as to the 
following:

Does the record establish that it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's complaints related to his 
low back, right ankle, and tinnitus had 
their onset during his six-month period 
of ACDUTRA or are in any other way 
causally related to his Summer Camp 
duties while in the National Guard?

In responding to these questions, the 
examiner(s) should indicate the degree to 
which the opinions are based upon the 
objective findings of record as opposed 
to the history as provided by the 
Veteran.

5.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include any treatment records that may 
not have been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

